

114 S684 IS: Homeless Veterans Prevention Act of 2015
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 684IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Burr (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the provision of services for homeless veterans,
			 and for other purposes.1.Short
 titleThis Act may be cited as the Homeless Veterans Prevention Act of 2015.2.Increased per
			 diem payments for transitional housing assistance that becomes permanent
 housing for homeless veteransSection 2012(a)(2) of title 38, United States Code, is amended—(1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;(2)in subparagraph (C), as redesignated, by striking in subparagraph (D) and inserting in subparagraph (E);(3)in subparagraph (D), as redesignated, by striking under subparagraph (B) and inserting under subparagraph (C);(4)in subparagraph (E), as redesignated, by striking in subparagraphs (B) and (C) and inserting in subparagraphs (C) and (D); and(5)in subparagraph (A)—(A)by striking The rate and inserting Except as otherwise provided in subparagraph (B), the rate; and(B)by striking under subparagraph (B) and all that follows through the end and inserting the following: “under subparagraph (C).(B)(i)Except as provided in clause (ii), in no case may the rate determined under this paragraph exceed the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section.(ii)In the case of services furnished to a homeless veteran who is placed in housing that will become permanent housing for the veteran upon termination of the furnishing of such services to such veteran, the maximum rate of per diem authorized under this section is 150 percent of the rate described in clause (i)..3.Authorization of
			 per diem payments for furnishing care to dependents of certain homeless
 veteransSubsection (a) of section 2012 of title 38, United States Code, is amended by adding at the end the following new paragraph:(4)Services for which a recipient of a grant under section 2011 of this title (or an entity described in paragraph (1)) may receive per diem payments under this subsection may include furnishing care for a dependent of a homeless veteran who is under the care of such homeless veteran while such homeless veteran receives services from the grant recipient (or entity)..4.Partnerships
			 with public and private entities to provide legal services to homeless
			 veterans
			 and veterans at risk of homelessness(a)In
 generalChapter 20 of title 38, United States Code, is amended by inserting after section 2022 the following new section:2022A.Partnerships
				with public and private entities to provide legal services to
			 homeless veterans
				and veterans at risk of homelessness(a)Partnerships
 authorizedSubject to the availability of funds for that purpose, the Secretary may enter into partnerships with public or private entities to fund a portion of the general legal services specified in subsection (c) that are provided by such entities to homeless veterans and veterans at risk of homelessness.(b)LocationsThe Secretary shall ensure that, to the extent practicable, partnerships under this section are made with entities equitably distributed across the geographic regions of the United States, including rural communities and tribal lands.(c)Legal
 servicesLegal services specified in this subsection include legal services provided by public or private entities that address the needs of homeless veterans and veterans at risk of homelessness as follows:(1)Legal services related to housing, including eviction defense and representation in landlord-tenant cases.(2)Legal services related to family law, including assistance in court proceedings for child support, divorce, and estate planning.(3)Legal services related to income support, including assistance in obtaining public benefits.(4)Legal services related to criminal defense, including defense in matters symptomatic of homelessness, such as outstanding warrants, fines, and driver's license revocation, to reduce recidivism and facilitate the overcoming of reentry obstacles in employment or housing.(d)ConsultationIn developing and carrying out partnerships under this section, the Secretary shall, to the extent practicable, consult with public and private entities—(1)for assistance in identifying and contacting organizations described in subsection (c); and(2)to coordinate appropriate outreach relationships with such organizations.(e)ReportsThe Secretary may require entities that have entered into partnerships under this section to submit to the Secretary periodic reports on legal services provided to homeless veterans and veterans at risk of homelessness pursuant to such partnerships..(b)Clerical
 amendmentThe table of sections at the beginning of chapter 20 of such title is amended by adding after the item relating to section 2022 the following new item:2022A. Partnerships with public
				and private entities to provide legal services to homeless veterans
			 and
				veterans at risk of
				homelessness..5.Expansion of
			 Department of Veterans Affairs authority to provide dental care to
			 homeless
 veteransSubsection (b) of section 2062 of title 38, United States Code, is amended to read as follows:(b)Eligible
 veterans(1)Subsection (a) applies to a veteran who—(A)is enrolled for care under section 1705(a) of this title; and(B)for a period of 60 consecutive days, is receiving—(i)assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); or(ii)care (directly or by contract) in any of the following settings:(I)A domiciliary under section 1710 of this title.(II)A therapeutic residence under section 2032 of this title.(III)Community residential care coordinated by the Secretary under section 1730 of this title.(IV)A setting for which the Secretary provides funds for a grant and per diem provider.(2)For purposes of paragraph (1), in determining whether a veteran has received assistance or care for a period of 60 consecutive days, the Secretary may disregard breaks in the continuity of assistance or care for which the veteran is not responsible..6.Repeal of sunset
			 on authority to carry out program of referral and counseling services for
			 veterans at risk for homelessness who are transitioning from certain
 institutionsSection 2023 of title 38, United States Code, is amended—(1)by striking subsection (d); and(2)by redesignating subsection (e) as subsection (d).7.Extension of authority for financial
			 assistance for supportive services for very low-Income veteran families in
			 permanent housing(a)In
 generalParagraph (1) of section 2044(e) of title 38, United States Code, is amended by adding at the end the following new subparagraph (F):(F)$500,000,000 for fiscal year 2016..(b)Training
 entities for provision of supportive servicesParagraph (3) of such section is amended by inserting and 2015 after through 2012.8.Requirement for
			 Department of Veterans Affairs to assess comprehensive service programs
			 for
			 homeless veterans(a)In
 generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall assess and measure the capacity of programs for which entities receive grants under section 2011 of title 38, United States Code, or per diem payments under section 2012 or 2061 of such title.(b)Assessment at
 national and local levelsIn assessing and measuring under subsection (a), the Secretary shall develop and use tools to examine the capacity of programs described in such subsection at both the national and local level in order to assess the following:(1)Whether sufficient capacity exists to meet the needs of homeless veterans in each geographic area.(2)Whether existing capacity meets the needs of the subpopulations of homeless veterans located in each geographic area.(3)The amount of capacity that recipients of grants under sections 2011 and 2061 and per diem payments under section 2012 of such title have to provide services for which the recipients are eligible to receive per diem under section 2012(a)(2)(B)(ii) of title 38, United States Code, as added by section 3(5)(B).(c)Use of
 informationThe Secretary shall use the information collected under this section as follows:(1)To set specific goals to ensure that programs described in subsection (a) are effectively serving the needs of homeless veterans.(2)To assess whether programs described in subsection (a) are meeting goals set under paragraph (1).(3)To inform funding allocations for programs described in subsection (a).(4)To improve the referral of homeless veterans to programs described in subsection (a).(d)ReportNot later than 180 days after the date on which the assessment required by subsection (b) is completed, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on such assessment and such recommendations for legislative and administrative action as the Secretary may have to improve the programs and per diem payments described in subsection (a).9.Requirement for Comptroller General to study Department of Veterans Affairs homeless veterans
 programs(a)In generalNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall complete a study of programs of the Department of Veterans Affairs that provide assistance to homeless veterans.(b)ElementsThe study required by subsection (a) shall include the following:(1)An assessment of whether programs described in subsection (a) are meeting the needs of veterans who are eligible for assistance provided by such programs.(2)A review of recent efforts of the Secretary of Veterans Affairs to improve the privacy, safety, and security of female veterans receiving assistance from such programs.10.Repeal of
			 requirement for annual reports on assistance to homeless veterans(a)In
 generalSection 2065 of title 38, United States Code, is hereby repealed.(b)Clerical
 amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2065.